Title: From Thomas Jefferson to John Strode, 11 March 1805
From: Jefferson, Thomas
To: Strode, John


                  
                     Dear Sir 
                     
                     Washington Mar. 11. 05.
                  
                  Nothing is so common as to see men value themselves most for what they know least about. in truth ignorance is always the parent of vanity. this accounts for my valuing myself on the invention of a mould-board for a plough and venturing to submit it to your judgment. in a small box which went by my cart from hence two days ago I sent you two models, and the block to shew how they were made. I sent at the same time the Domestic Encyclopedia in which the principles of the mould-board are explained. the book however is more worthy your acceptance for it’s other valuable contents than for this article.   I shall set out for Monticello the 13th and go by the court houses for the sake of dryer road, & probably return that way so that I do not promise myself the pleasure of seeing you till July. Accept my friendly salutations & best wishes
                  
                     Th: Jefferson 
                     
                  
               